Exhibit 10.36-2


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY OTHER
APPLICABLE SECURITIES LAWS AND MAY NOT BE TRANSFERRED ABSENT REGISTRATION
THEREUNDER OR AN APPLICABLE EXEMPTION THEREFROM.


MAGNITUDE INFORMATION SYSTEMS, INC.
CONVERTIBLE REVOLVING PROMISSORY NOTE


$1,000,000
June 4, 2009



Magnitude Information Systems, Inc., a Delaware corporation (the “Company”), for
value received hereby promises to pay to Discover Advisory Company (the
“Lender”), the principal sum of ONE MILLION AND NO/100 DOLLARS ($1,000,000.00)
or so much thereof as may be from time to time owed by the Company to the
Lender, to be computed on the outstanding principal balance at the rate of ten
(10%) percent, per annum, due and payable on Demand (the “Maturity Date”), in
such coin or currency of the United States of America. The Company hereby
authorizes the Lender to endorse on Exhibit A annexed hereto and made a part
hereof, all advances made to the Company under this Note and which endorsements
shall, in the absence of manifest error, be conclusive as to the outstanding
principal amount of all advances made under this Note, provided, however, that
the failure to make such endorsement notation with respect to any advances or
payments shall not otherwise affect the obligations of the Company under this
Note. The indebtedness reflected in this Note includes the outstanding principal
balances and accrued interest under four (4) promissory notes previously made by
the Company and delivered to the Lender, all dated March 31, 2009, and
reflecting loans made on (1) December 23, 2008 in the original principal amount
of $100,000, (2) January 7, 2009 in the original principal amount of $150,000,
(3) January 27, 2009 in the original principal amount of $200,000, and (4)
February 20, 2009 in the original principal amount of $150,000 (the “Old
Notes”); This Note, in addition to its provisions that include other Lender loan
amounts to and other indebtedness of the Company, is intended to replace the Old
Notes. This Note is secured by a certain Stock Pledge Agreement of even date
herewith (the “Stock Pledge Agreement”), all of whose terms and provisions are
hereby incorporated in this Note by reference.




Subject to the conversion limitations set forth herein, the Holder may, in its
sole and absolute discretion, convert at any time part or all of the outstanding
principal balance and accrued interest under this Note into restricted shares of
the Common Stock of the Company at a conversion rate of one (1) share of common
stock for $0.01, provided, however, that in no event shall the Lender be
entitled to convert any portion of this Note in excess of that portion of this
Note upon conversion of which the sum of (A) the number of shares of Common
Stock beneficially owned by the Lender and its affiliates and (B) the number of
shares of Common Stock issuable upon the conversion of the portion of this Note
to which this provision is being applied, would result in beneficial ownership
by the Lender and its affiliates of more than 9.9% of the outstanding shares of
Common Stock. For purposes of this provision, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulations 13D-G thereunder.


Events of Default
 
If any of the events specified in this Section 1 shall occur (“Events of
Default”), the Holder of this Note may, so long as such condition has not been
cured, declare the entire outstanding principal balance of this Note immediately
due and payable:
 
 
(a)
default in the due and punctual payment of the principal  and accrued interest
due under this Note on the Maturity Date; or

 
 
(b)
a decree or order by a court shall have been entered adjudging the Company a
bankrupt or insolvent, or appointing a receiver or trustee for the affairs or
assets of the Company, and such decree or order shall have remained in force
undischarged for a period of 60 days; or

 
 
(c)
the Company shall institute proceedings to be adjudicated a voluntary bankrupt,
or shall consent to the filing of any such petition or to the appointment of a
receiver or trustee or shall make an assignment for the benefit of creditors; or

 
 
(d)
default under any material term or provision of the Stock Pledge Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
Waiver, Etc.

 
 
The Company hereby waives any requirement of notice, presentment or demand for
payment; in the event the Holder is required to institute any proceedings to
collect any sums due under this Note, the Company agrees to pay all of Holder’s
reasonable attorney’s fees and expenses incurred for such purposes.

 
 
3.
Security.

 
 
The Company has previously granted to the Lender a first security interest in
the One Hundred Sixty outstanding common shares of Kiwibox Media, Inc.,
represented by Certificate No. 6 and representing all of the issued and
outstanding securities of Kiwibox Media, Inc. (the “Kiwibox Shares”)  The
Company has delivered possession of the Certificate representing the Kiwibox
Shares to the Lender; the Company hereby grants and declares that the first
security interest in the Shares granted to the Lender under the terms of the Old
Notes shall continue without interruption and is reconfirmed under the terms of
this Note and pursuant to the Stock Pledge Agreement.

 
4. 
Governing Law.  This Note shall be governed by and construed in accordance with
the laws of the State of New York.  Venue for any action pursuant hereto shall
be in appropriate state or federal court in New York.




 
MAGNITUDE INFORMATION SYSTEMS, INC.
         
BY:
 
     
Rudolf Hauke (President/CEO)
         


 
 
 

--------------------------------------------------------------------------------

 














EXHIBIT A








DATE
AMOUNT
UNPAID PRINCIPAL BALANCE
SIGNATURE
OF ADVANCE
OF ADVANCE
 
OF LENDER
       
December 23, 2008
$100,000
$100,000
 
January 7, 2009
$150,000
$150,000
 
January 27, 2009
$200,000
$200,000
 
February 20, 2009
$150,000
$150,000
 
April 16, 2009
$50,000
$50,000
 
May 5, 2009
$60,000
$60,000
 
May 12, 2009
$60,000
$60,000
 
June 4, 2009
$80,000
$80’000
                                         

 
 




 
 

--------------------------------------------------------------------------------

 